CLOUGH CAPITAL PARTNERS, LP CODE OF ETHICS AND PROFESSIONAL CONDUCT Adopted June 4, 2004 (Latest Revision May 2, 2007) Clough Capital Partners, LP and affiliated companies (herein referred to as the “Company”) have adopted a Code of Ethics and Professional Conduct (the “Code”).This Code has been adopted based on the principle that each Employee of the Company should conduct his or her affairs, including personal securities transactions, in such a manner as to avoid serving his or her own personal interests ahead of the funds and accounts managed by the Company (the “Fund” or “Funds”) and to avoid conflicts of interest.This Code cannot address every circumstance that may give rise to a conflict, a potential conflict, or an appearance of a conflict of interest.Therefore, each Employee is expected to be alert to such conflicts of interest with the Funds and to conduct him/herself with good judgment.Employees are also reminded that they are responsible for understanding and following all Company Policies and Procedures, and that failure to act in accordance with those Policies and Procedures may have serious consequences for the Employee and the Company.This Code is subject to change from time to time by the Company.Any questions or comments concerning this Code should be directed to Daniel Gillis, Chief Compliance Officer or, in his absence, James Canty or Eric Brock (the three of which constitute the “Compliance Committee”). Certain terms used herein shall have the definitions ascribed to them in Appendix A attached hereto. A.Governing Standards The standards and procedures embodied in the Code are governed by the following overriding principles, which shall apply to all Employees in their conduct on behalf of the Company. 1.Compliance with Federal Securities Laws All Employees are required to comply with all applicable federal securities laws, whether acting in their official capacity on behalf of the Company or acting in their own interests or those of related persons. 2.Employee Personal Securities Transactions No Employee shall, in connection with the purchase or sale, directly or indirectly, by such Employee of a security held or acquired by any Fund: i. Employ any device, scheme or artifice to defraud the Fund; ii. Make any untrue statement of a material fact to the Fund or omit to state a material fact necessary in order to make the statements made to the Fund, in light of the circumstances under which they are made, not misleading; iii. Engage in any act, practice or course of business that operates as a fraud or deceit on the Fund; or iv. Engage in any manipulative practice with respect to the Fund. B.Prohibited Transactions 1.General Policy a. It is a basic policy that no Employee of the Company should be permitted to profit in his or her personal securities transactions from the securities activities of the Funds managed by the Company.Accordingly, no Employee shall purchase or sell, directly or indirectly, any security in which he or she has, or by reason of such transactions acquires, any direct or indirect beneficial ownership which would be harmful to any of the Funds or which would serve such Employee’s own personal interests ahead of the Funds. b. No Employee shall disclose to other persons the securities activities engaged in or contemplated for any of the Funds, except to the extent required to do so in connection with his or her responsibilities with the Company. c. No Employee shall engage in any transactions which are or could be perceived as “front running” the transactions of the Funds. Front running is an unethical practice which often occurs when an individual trades for his or her own benefit on certain information before the funds he or she manages or otherwise is involved so trades. 2. Specific Prohibitions In addition to the prohibited transactions set forth in Section B.1 above, no Employee shall, for his or her own account, or for an account as to which he or she has direct or indirect beneficial ownership: a. Acquire any Covered Securities in an initial public offering. b. Purchase or sell (long or short) a Covered Security (or any other security of such issuer) within seven (7) calendar days before or after a calendar day on which a Fund or Funds purchases or sells (long or short) that Covered Security (including Covered Securities exchangeable or convertible into such securities) unless, in the case of a purchase or sale within seven calendar days before the day a Fund purchases or sells that Covered Security, the Employee had no actual knowledge that the Covered Security was being considered for purchase or sale for any Funds.Notwithstanding the foregoing and in addition to the exempted transactions set forth in Subsection 3 of this Section B, purchases or sales of the following shall require preclearance pursuant to Section C herein, but shall be excluded from the prohibition set forth in this paragraph b: (i) securities of issuers that are included in the S&P 500 Index, as constituted from time to time, (ii) Securities Indices, (iii) ETFs (exchange-traded funds – e.g. SPDRs or “Spiders”, DIAs or “Diamonds”, etc.), (iv) Government and municipal bonds, and (v) such other securities as the Compliance Committee determines, in its sole discretion, will not be harmful to the Funds and will not otherwise violate the provisions of this Code, including, without limitation, a determination that the purchase or sale will not affect the liquidity of the Covered Security.Any profits improperly realized on trades within the proscribed periods will be subject to disgorgement by the Employee. Employees responsible for making investment recommendations or decisions for the Funds must put the Funds’ interest before his or her own interests and, therefore, promptly make the investment recommendation or decision in the Funds’ interest rather than delay the recommendation or decision for the Funds until after the seventh day of the transaction for his or her own account to avoid conflict with this blackout provision.The Company recognizes that failure to do so may occur in good faith and will not require disgorgement of profits in such instances if it appears that the Employee acted in good faith and in the best interests of the Funds. c. Purchase any Covered Securities in a Limited Offering, without prior approval of the Compliance Officer or in his absence, a member of the Compliance Committee.Such approval must be appropriately documented and the record of such must be maintained in the Code of Ethics files for the applicable holding period.Any person authorized to purchase Covered Securities in a Limited Offering, who so purchases, shall disclose this fact if he or she plays a part in a Fund’s subsequent consideration of an investment in the issuer.In such circumstances, the Fund’s decision to purchase securities of the issuer shall be subject to independent review by a Company officer with no personal interest in the issuer, and documented accordingly. d. Profit in the purchase and sale, or sale and purchase, of the same (or equivalent) Covered Securities within 30 calendar days.Any profits realized on such short-term trades shall be subject to disgorgement by the Employee (see 2.f below).Options on indexes, certain commodity trades, and other instruments typically held for shorter terms, which are held for less than 30 days are not subject to the prohibition on short-term trading profits, so long as the following conditions are met: (i) the Employee must designate on the Pre-Clearance Request Form (see section C) that the trade is potentially a short term trade; (ii) the Employee must affirm that no such instrument is held in a Fund or, to the best of their knowledge, contemplated for inclusion in a Fund; (iii) the Compliance Officer reserves the right to limit or prohibit trading in such short term instruments if such trading is deemed to be excessive or is in any way detrimental to a Fund or the Company. This policy applies to trading in all types of Covered Securities, except in a particular case where the Compliance Committee has made a specific finding of hardship and it can be determined that no potential abuse or conflict is presented (for example, when an Employee’s request to sell a Covered Security purchased within 30 days prior to the request is prompted by a major corporate or market event, such as a tender offer, and the Security was not held in the Funds). e. Serve on the board of directors of any publicly traded company without prior authorization of the Compliance Committee, which authorization shall be at their sole discretion and may be subject to certain terms and conditions concerning such service, which may include a prohibition on participation in the process of investment decisions on behalf of Funds which involve the subject company. f. Any profits improperly realized on trades that are subject to disgorgement pursuant to this Code will be donated to a charitable or educational organization of the Company’s choosing, for which the violating Employee shall receive no tax benefit.Any such disgorgement of profits shall not limit the rights of the Company under this Code to take other actions. 3. Exempted Transactions The prohibitions in Section B of this Code and the preclearance requirements in Section C herein shall not apply to: i. Purchases or sales effected in any Exempt Account (see Appendix A); ii. Purchases which are part of an automatic dividend reinvestment plan, so long as participation in such plan has been disclosed to the Compliance Officer; iii. Purchases effected upon the exercise of rights issued by an issuer pro rata to all holders of a class of its securities, to the extent such rights were acquired from such issuer, and sales of such rights so acquired; iv. Purchases and Sales of Covered Securities which have been pre-cleared in accordance with Section C; v. Purchases or sales which are non-volitional on the part of a person, including, but not limited to, receipt of securities pursuant to a stock dividend or merger; vi. Purchases or sales of open-end, non-ETF mutual funds in the Company’s 401(k) plan; vii. Purchases or sales of ETF’s or other Covered Securities in model portfolios managed by an independent investment consultant in the Company’s 401(k) plan; vii. Commodity contract rolls (the sale or purchase of the currently expiring contract replaced by the purchase or sale of a later expiring month contract in the same commodity and amounts) of a previously pre-approved (under Section C below) commodity contract position. (Note: the initial open and final close must be pre-cleared.) viii. Other purchases and sales approved in advance and in writing by the Compliance Committee. C.Prior Approval for Covered Securities Each Employee is required to receive prior approval from the Compliance Officer before purchasing, selling, or otherwise transferring (including gift donations) Covered Securities in which he or she has a beneficial interest.The following procedures will apply: 1. The Employee must request approval by completing and submitting, or sending via e-mail a Pre-Clearance Request Form, in such form as adopted from time-to-time by the Compliance Officer. 2. The Employee must represent in the Form if he or she is aware that the Covered Security is being considered for purchase or sale for any Funds within seven (7) calendar days after the date the transaction in the Covered Security is expected to occur. If the Employee’s job responsibilities encompass any part of the investment process (i.e. is a portfolio manager, analyst, trader or portfolio administrator), he or she must affirm on the Form that he or she is not taking away an investment opportunity from a Fund or Funds and provide information pertinent to such conclusion if requested by the Compliance Officer. 3. The Employee must initially submit the Form in person or via e-mail to Josh Howland, the Company’s Head Trader, or one of the other traders in Josh’s absence, to check the Funds’ trades during the previous 7 days and to determine whether there is on the date of submission a pending buy or sell order in any Covered Security of the Issuer of the security the Employee has requested to purchase or sell.The trader reviewing the Form must return the form or respond to the e-mail as to the status of the Covered Security as soon as possible, and in any case no later than the end of the day the request was received. 4. The Employee must then submit the form or forward the e-mail from the trader and the Form to the Compliance Officer, or another member of the Compliance Committee in the Compliance Officer’s absence, who will either authorize or deny the Employee’s sale or purchase of a Covered Security and return a copy of the Form in person or via e-mail to him/her.Such approval or denial shall be based on the standards set forth in this Code.If an Employee submits the Form to another member of the Compliance Committee for authorization or denial, the Employee shall be responsible for copying the Compliance Officer on the form or the e-mail for inclusion in the Company’s compliance files. 5. If the Employee receives permission to trade a security or instrument, the trade must be executed before the end of the next business day after permission has been received (unless the trade is designated as a limit order – see below), provided, however, that such permission shall be terminated if prior to executing the trade the Employee knows, or should have known, that the execution thereof at such time would violate this Code.If the trade is not executed within that time frame and the Employee still wishes to effect the transaction, pre-clearance in the manner described above must again be obtained. 6. If an Employee wishes to place a trade with a limit order then the appropriate box should be checked on the Pre-Clearance Request Form. Limit order trades, once approved, will remain authorized for five trading days, provided, however, that such permission shall be terminated if prior to executing the trade the Employee knows, or should have known, that the execution thereof at such time would violate this Code. If the trade has not been executed within the five trading day period and the Employee still wishes to effect the transaction, pre-clearance in the manner described above must again be obtained. 7. If the Employee is absent from the office on the day he or she desires to preclear a trade, preclearance to trade may still be submitted by e-mail as described above.The Compliance Officer may limit the frequency of such out-of-the-office preclearance requests. D.Reporting and Certification Every Employee shall provide reports to the Compliance Officer as follows, provided that no holdings or transaction reports are required with respect to Exempt Accounts: 1. Initial Holdings Report: Not later than 10 days after a person becomes an Employee, such person shall submit to the Compliance Officer an Initial Holdings Report (current within 45 days of hire) executed by such person, including the following information: a. The title, number of shares and principal amount of each Covered Security in which the Employee had any direct or indirect beneficial ownership when the person became an Employee; b. The name of any broker, dealer or bank with whom the Employee maintained an account in which any securities (including securities that are not Covered Securities) were held for the direct or indirect benefit of the Employee as of the date the person became an Employee; and c. An acknowledgment that such person (i) has read, understands and has had the opportunity to ask questions concerning this Code and (ii) agrees to abide by the Code as amended from time to time. 2. Quarterly Transactions Form:Not later than 30 days after the end of each calendar quarter, whether or not the Employee entered into any personal securities transactions during the quarter, each Employee shall submit to the Compliance Officer a Quarterly Transactions Form executed by such person, including the following information: a. With respect to all transactions during such quarter in a Covered Security (except for transactions that are effected pursuant to an automatic investment plan) each Employee should attach a copy of a quarterly statement (or month-by-month statements for each month in the quarter) for every broker, dealer, or bank account in which they have a direct or indirect beneficial interest, showing all trade activity for all accounts that were open during the quarter, such statements to show: i. the date of each transaction, title and number of securities and the principal amount of each Covered Security involved; ii. the nature of the transactions (i.e., purchase, sale or any other type of acquisition or disposition); iii.the price at which the transaction was effected; and iv. the name of the broker, dealer or bank with or through which the transaction was effected. b. With respect to any account established by the Employee during the quarter in which any securities (including securities that are not Covered Securities) were held during the quarter for the direct or indirect benefit of the Employee: the name of the broker, dealer, or bank with whom the Employee established the account and the date the account was established.With respect to any previously reported account that has been closed during the quarter, an indication that such account has closed. c. If there has been no change to the broker, dealer, or bank accounts previously reported, an indication of such on the Quarterly Transactions Form. d. If no transactions were effected in Covered Securities during the calendar quarter, a statement to that effect. e. With respect to any nonpublic security owned by such Employee, a statement indicating whether the issuer has changed its name or publicly issued securities during such calendar quarter. 3. Annual Holdings Reports:Within 45 days after the end of each calendar year, each Employee shall submit to the Compliance Officer an Annual Holdings Report executed by such person, including the following information: a. The title, number of shares and principal amount of each Covered Security in which the Employee had any direct or indirect beneficial ownership; b. The name of any broker, dealer or bank with whom the Employee maintained an account in which any securities (including securities that are not Covered Securities) were held for the direct or indirect benefit for the Employee; and c. An acknowledgment that such Employee (i) has read, understands and has had the opportunity to ask questions concerning this Code and (ii) agrees to abide by the Code as amended from time to time. 4. Disciplinary History Questionnaire:Not later than 10 days after a person becomes an Employee, and annually thereafter within 45 days of the end of each calendar year (together with the Initial Holdings Report or Annual Holdings Report, respectively) such person shall submit to the Compliance Officer a completed Disciplinary History Questionnaire executed by such person. The Employee shall document fully and completely any “Yes” answer to any question on the Disciplinary History Questionnaire. 5. Filings by Access Persons of the Clough Closed-End Mutual Funds:Any Employee required to make Initial Holdings, Quarterly Transactions, and/or Annual Holdings Reports to the Clough Global Allocation, Clough Global Equity,and or Clough Global Opportunities Funds (the “Funds”) by virtue of their status as an Access Person of the Funds, may, in order to satisfy the Clough Capital Code reporting requirement(s), submit duplicate copies of those reports to the Compliance Officer before the applicable due date.All other requirements of this Code will still be binding on these Employees, including the responsibility to annually acknowledge that the Code has been read, understood, and that the Employee agrees to abide by the Clough Capital Code. E.Review and Enforcement 1. Review.The Compliance Officer’s review of information submitted under the Code may include the comparison, from time to time, of the reported personal securities transactions of each Employee with completed portfolio transactions of the Funds to determine whether any transactions subject to the restrictions in Sections B and C (each a “Reviewable Transaction”) have occurred. If the Compliance Officer determines that a Reviewable Transaction or other possible violations of this Code may have occurred, he shall then determine whether an actual violation of this Code may have occurred, taking into account any exemptions hereunder.Before making any determination that a violation has occurred, the Compliance Officer shall give the person whose transaction is in question an opportunity to supply additional information regarding such transaction. 2. Enforcement.If the Compliance Officer determines that a violation of this Code may have occurred, he shall promptly report the possible violation to the Compliance Committee and they shall consider and may impose such sanctions as they deem appropriate, including, among other things, a letter of censure or suspension or termination of the employment of the violator. F.Gifts 1.
